         Case 3:18-cv-05704-RSL Document 106 Filed 11/20/20 Page 1 of 4




 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE

 9
                                          No. 3:18-cv-05704-RSL
       IN RE IMPINJ, INC. SECURITIES
10     LITIGATION
                                           CLASS ACTION
11
                                           ORDER AWARDING
12                                         ATTORNEYS’ FEES AND
13                                         LITIGATION EXPENSES

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER AWARDING ATTORNEYS’ FEES AND                    BYRNES KELLER CROMWELL LLP
     LITIGATION EXPENSES                                     1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 106 Filed 11/20/20 Page 2 of 4




 1          This matter came on for hearing on November 19, 2020 (the “Settlement Hearing”) on Lead

 2 Counsel’s motion for an award of attorneys’ fees and Litigation Expenses. The Court having
 3 considered all matters submitted to it at the Settlement Hearing and otherwise; and it appearing that
 4 notice of the Settlement Hearing substantially in the form approved by the Court was mailed to all
 5 Settlement Class Members who or which could be identified with reasonable effort, and that a
 6 summary notice of the hearing substantially in the form approved by the Court was published in The
 7 Wall Street Journal and released over PR Newswire pursuant to the specifications of the Court; and
 8 the Court having considered and determined the fairness and reasonableness of the award of
 9 attorneys’ fees and Litigation Expenses requested,
10          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

11          1.      This Order incorporates by reference the definitions in the Stipulation and Agreement

12 of Settlement dated July 9, 2020 (ECF No. 91-2) (the “Stipulation”) and all terms not otherwise
13 defined herein shall have the same meanings as set forth in the Stipulation.
14          2.      The Court has jurisdiction to enter this Order approving the proposed Plan of

15 Allocation, and over the subject matter of the Action and all Parties to the Action, including all
16 Settlement Class Members.
17          3.      Plaintiffs’ Counsel are hereby awarded attorneys’ fees in the amount of 25% of the

18 Settlement Fund, and $176,771.21 in payment of Lead Counsel’s litigation expenses (which fees and
19 expenses shall be paid from the Settlement Fund), which sums the Court finds to be fair and
20 reasonable. Lead Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’ Counsel in
21 a manner which it, in good faith, believes reflects the contributions of such counsel to the institution,
22 prosecution, and settlement of the Action.
23          4.      In making this award of attorneys’ fees and payment of expenses from the Settlement

24 Fund, the Court has considered and found that:
25                  (a)     The Settlement has created a fund of $20,000,000 in cash that has been funded

26          into escrow pursuant to the terms of the Stipulation, and that numerous Settlement Class

27
28   ORDER AWARDING ATTORNEYS’ FEES AND              -1-                   BYRNES KELLER CROMWELL LLP
     LITIGATION EXPENSES                                                     1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 106 Filed 11/20/20 Page 3 of 4




 1          Members who submit acceptable Claim Forms will benefit from the Settlement that occurred

 2          because of the efforts of Plaintiffs’ Counsel;

 3                  (b)    The requested fee has been reviewed and approved as reasonable by Lead

 4          Plaintiff, a sophisticated institutional investor that actively supervised the Action;

 5                  (c)    No objections to the requested attorneys’ fees and Litigation Expenses were

 6          received;

 7                  (d)    Plaintiffs’ Counsel conducted the litigation and achieved the Settlement with

 8          skill, perseverance, and diligent advocacy;

 9                  (e)    The Action raised a number of complex issues;

10                  (f)    Had Plaintiffs’ Counsel not achieved the Settlement there would remain a

11          significant risk that Lead Plaintiff and the other members of the Settlement Class may have

12          recovered less or nothing from Defendants;

13                  (g)    Plaintiffs’ Counsel devoted over 4,700 hours, with a lodestar value of over

14          $2,662,000, to achieve the Settlement; and

15                  (h)    The amount of attorneys’ fees awarded and expenses to be paid from the

16          Settlement Fund are fair and reasonable and consistent with awards in similar cases.

17          5.      Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge and Parish

18 of East Baton Rouge is hereby awarded $4,870.00 from the Settlement Fund as reimbursement for its
19 reasonable costs and expenses directly related to its representation of the Settlement Class.
20          6.      Any appeal or any challenge affecting this Court’s approval regarding any attorneys’

21 fees and expense application shall in no way disturb or affect the finality of the Judgment.
22          7.      Exclusive jurisdiction is hereby retained over the Parties and the Settlement Class

23 Members for all matters relating to this Action, including the administration, interpretation,
24 effectuation or enforcement of the Stipulation and this Order.
25          8.      In the event that the Settlement is terminated or the Effective Date of the Settlement

26 otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the
27 Stipulation.
28   ORDER AWARDING ATTORNEYS’ FEES AND               -2-                   BYRNES KELLER CROMWELL LLP
     LITIGATION EXPENSES                                                      1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 106 Filed 11/20/20 Page 4 of 4




 1          9.     There is no just reason for delay in the entry of this Order, and immediate entry by the

 2 Clerk of the Court is expressly directed.
 3
 4          SO ORDERED this 20th day of November, 2020.

 5
 6
 7                                                        The Honorable Robert S. Lasnik
 8                                                          United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER AWARDING ATTORNEYS’ FEES AND             -3-                   BYRNES KELLER CROMWELL LLP
     LITIGATION EXPENSES                                                    1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
